Exhibit 99.4 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial information presents the unaudited pro forma condensed combined balance sheet and unaudited pro forma condensed combined statement of operations based upon the combined historical financial statements of Diffusion Pharmaceuticals LLC (Diffusion or the Company) and RestorGenex Corporation (RestorGenex), after giving effect to the consummation of the merger transaction contemplated by the Agreement and Plan of Merger, dated December 15, 2015, by and among the Company andRestorGenex, and the related adjustments described in the accompanying notes. The merger transaction is accounted for as a reverse acquisition under the acquisition method of accounting, which requires determination of the accounting acquirer. The accounting guidance provides that in identifying the acquiring entity in a business combination effected through an exchange of equity interests, all pertinent facts and circumstances must be considered, including; the relative voting rights of the stockholders of the constituent companies in the combined company, the existence of a large minority voting interest in the combined entity if no other owner or organized group of owners has a significant voting interest, the composition of the board of directors and senior management of the combined company, the relative size of each company and the terms of the exchange of equity securities in the business combination, including payment of any premium. Because Diffusion’s pre-transaction owners held an 84.1% economic and voting interest in the combined company immediately following the completion of the merger, Diffusion is considered to be the acquirer of RestorGenex for accounting purposes. This means that Diffusion will allocate the purchase price to the fair value of RestorGenex’s assets and liabilities as of the acquisition date, with any excess purchase price recorded as goodwill. The unaudited pro forma condensed combined balance sheet data as of December 31, 2015 gives effect to the merger transaction as if it occurred on that date. The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2015 gives effect to the merger transaction as if it had occurred on January 1, 2015. The unaudited pro forma condensed combined financial information was prepared in accordance with Article 11 of Regulation S-X. The unaudited pro forma adjustments reflecting the transaction have been prepared in accordance with business combination accounting guidance as provided in ASC Topic 805, and reflect the allocation of the preliminary purchase price to the acquired assets and liabilities based upon their estimated fair values, using the assumptions set forth in the notes to the unaudited pro forma condensed combined financial information. The Company’s historical consolidated financial information has been adjusted in the unaudited pro forma condensed combined financial information to give effect to pro forma events that are (1) directly attributable to the merger transaction, (2) factually supportable, and (3) with respect to the statement of operations, expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information is provided for informational purposes only and is not necessarily indicative of the operating results or financial position that would have occurred if the merger transaction had been completed as of the dates set forth above, nor is it indicative of the future results or financial position of the combined company. In connection with the pro forma condensed combined financial information, the Company allocated the purchase price using its best estimates of fair value. The allocation is dependent upon certain valuation and other analyses that are not yet final. Accordingly, the pro forma acquisition price adjustments are preliminary and subject to further adjustments as additional information becomes available and as additional analyses are performed. There can be no assurances that the final valuations will not result in material changes to the preliminary estimated purchase price allocation. The unaudited pro forma condensed combined financial information also does not give effect to the potential impact of current financial conditions, any anticipated synergies, operating efficiencies or cost savings that may result from the transaction or any integration costs. Furthermore, the unaudited pro forma condensed combined statement of operations does not include certain nonrecurring charges and the related tax effects that result directly from the transaction as described in the notes to the unaudited pro forma condensed combined financial information. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET As of December 31, 2015 Historical Diffusion December 31, RestorGenex December 31, Pro Forma Adjustments (See Note 5) Pro Forma Combined Assets Current assets: Cash and cash equivalents $ $ $ )(a) $ Prepaid expenses and other current assets — Total current assets ) Property and equipment, net — Intangible assets, net — (b) Goodwill — (c) Other assets — Total assets $ Liabilities and equity Current liabilities: Accounts payable $ $ $ — $ Accrued expenses )(d) Current portion of convertible notes, net — — Total current liabilities ) Convertible notes, net — — Accrued interest payable — — Deferred tax liability — (e) Total liabilities Equity ) (f) Total liabilities and equity $ The accompanying notes are an integral part of, and should be read together with, this unaudited pro forma condensed combined financial information. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS For the year ended December31, 2015 Historical Diffusion For the Year Ended December 31, RestorGenex For the Year Ended December 31, Pro Forma Adjustments (See Note 5) Pro Forma
